 



EXHIBIT 10.G.5
AMENDMENT NO. 5 TO THE
EL PASO CORPORATION
SUPPLEMENTAL BENEFITS PLAN
     WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation Supplemental Benefits Plan (the “Plan”), amended and restated
effective as of December 7, 2001;
     WHEREAS, Section 6.7 of the Plan permits the Board of Directors or the
Compensation Committee of the Board of Directors from time to time to amend the
Plan, in whole or in part;
     WHEREAS, it is intended hereby to amend the Plan to comply with
Section 409A of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, the Plan is amended as follows:

  1.   Section 6.10 is hereby amended in its entirety to read as follows:

     “6.10 Cessation of Accruals under the Plan
     Notwithstanding any other provision of this Plan, effective as of December
31, 2004, the accrual of benefits under this Plan shall cease, other than
interest credits and other earnings accrued following December 31, 2004 in
respect of amounts accrued under the Plan on or prior to December 31, 2004. All
Participants, who accrued a supplemental pension benefit under Section 5.1 of
the Plan, but who were not vested in such benefit on December 31, 2004, shall
not be paid a supplemental pension benefit under this Plan, and such non-vested
accrued benefit shall be paid to the Participant under the El Paso Corporation
2005 Supplemental Benefits Plan, upon such benefit becoming vested and in
accordance with the payment terms of the 2005 Supplemental Benefits Plan. The
intent of this Section 6.10 is to cause the Plan not to be subject to
Section 409A of the Code.”
     IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of January 1, 2007.

            EL PASO CORPORATION
      By:   /s/ Susan B. Ortenstone                      

          ATTEST:    
 
       
By:
  /s/ Marguerite Woung-Chapman
 
            Corporate Secretary    

 